Concurring Opinion on
Preston, J.
It is conceded by the return to the writ of mandamus that the applicant is an elector, and entitled to vote at elections for representatives to the Legislative Assembly. The tax collector says he has given the applicant’s certificate to the captain of the “ Queen’s Own,” the corps of which the applicant is a member. And it is contended by the Attorney-General on behalf of the respondent that this is according to usage and a compliance with the law.
I cannot agree with this contention. The law casts the duty upon the tax collector to give the certificate to the voter entitled thereto, and it seems to me the respondent cannot relieve himself of the responsibility by delivering the certificate to a third person. If he does so deliver it, I agree that such person is the respondent’s agent, and that he has control over such agent. If it be true that the respondent does not know the elector personally, it is his duty to take proper means to have him identified and then deliver to him the certificate.
The question as to how the respondent is to obtain the certificate is not for this Court to consider; he must deliver a certificate to the applicant according to law.
I therefore agree with the Chief Justice and my brother McCully, that a peremptory writ of mandamus should issue.